United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Crystal Lake, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1087
Issued: October 17, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 15, 2019 appellant filed a timely appeal from an April 4, 2019 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from OWCP’s last merit decision, dated June 14, 2017, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing before
an OWCP hearing representative as untimely filed pursuant to 5 U.S.C. § 8124(b).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 1, 2017 appellant, then a 55-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date she tore her right rotator cuff lifting equipment while in the
performance of duty. She stopped work on May 2, 2017.
By decision dated June 14, 2017, OWCP denied appellant’s traumatic injury claim. It
found that the medical evidence was insufficient to establish a diagnosed condition causally related
to the accepted May 1, 2017 employment incident.
In an appeal request form dated and postmarked March 22, 2019, appellant requested a
telephonic hearing before a representative of OWCP’s Branch of Hearings and Review.
By decision dated April 4, 2019, OWCP determined that appellant was not entitled to an
oral hearing before an OWCP hearing representative as a matter of right under section 8124(b)
because her March 22, 2019 hearing request was not made within 30 days of its June 14, 2017
decision. It considered whether to grant a discretionary hearing, but determined that the matter
could equally well be addressed by requesting reconsideration and providing new evidence
supporting that she sustained an employment-related condition.
LEGAL PRECEDENT
Section 8124 of FECA, concerning a claimant’s entitlement to a hearing before an OWCP
hearing representative, provides that a claimant is entitled to a hearing before an OWCP
representative when a request is made 30 days after issuance of an OWCP final decision. 2
A hearing is a review of an adverse decision by an OWCP’s hearing representative.
Initially, the claimant can choose between two formats: an oral hearing or a review of the written
record. In addition to the evidence of record, the claimant may submit new evidence to the hearing
representative.3 A request for either an oral hearing or a review of the written record must be sent,
in writing, within 30 days of the date of the decision for which the hearing is sought. 4 A claimant
is not entitled to a hearing or a review of the written record if the request is not made within 30
days of the date of the decision. 5
OWCP has discretion to grant or deny a request that is made after the 30-day period for
requesting an oral hearing or review of the written record and must properly exercise such
discretion.6

2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.615.

4

Id. at § 10.616(a); B.V., Docket No. 18-1473 (issued April 23, 2019).

5

K.L., Docket No. 19-0480 (issued August 23, 2019).

6

20 C.F.R. § 10.616(b); see also F.M., Docket No. 18-0161 (issued May 18, 2018).

2

ANALYSIS
The Board finds that OWCP properly denied appellant’s March 22, 2019 request for an
oral hearing before an OWCP hearing representative as untimely filed pursuant to 5 U.S.C.
§ 8124(b).
OWCP’s regulations provide that the hearing request must be sent within 30 days of the
date of the decision for which a hearing is sought. 7
As appellant’s request was
postmarked8 March 22, 2019, more than 30 days after OWCP’s June 14, 2017 merit decision, it
was untimely filed and she was not entitled to an oral hearing as a matter of right. 9
OWCP has the discretionary power to grant an oral hearing even if the claimant is not
entitled to a review as a matter of right. The Board finds that OWCP, in its April 4, 2019 nonmerit
decision, properly exercised its discretion by indicating that it had considered the matter and had
denied appellant’s request for oral hearing because her claim could be equally well addressed
through a reconsideration application. Because reconsideration exists as an alternative appeal right
to address the issue raised by OWCP’s June 14, 2017 merit decision, the Board finds that OWCP
has not abused its discretion in denying appellant’s untimely hearing request. 10
On appeal appellant asserts that she received unpaid medical bills and raised arguments
regarding the merits of her claim. The only issue before the Board, however, is whether OWCP
properly denied her request for an oral hearing as untimely filed. As the Board lacks jurisdiction
to review the underlying merits of appellant’s claim, it cannot review her arguments regarding
OWCP’s failure to accept her occupational disease claim and reimburse her for medical
treatment.11
CONCLUSION
The Board finds that OWCP properly denied appellant’s March 22, 2019 request for an
oral hearing before an OWCP hearing representative as untimely filed pursuant to 5 U.S.C.
§ 8124(b).

7

See supra note 4.

8
Under OWCP’s regulations and procedures, the timeliness of a request for a hearing is determined on the basis of
the postmark of the envelope containing the request. Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings
and Reviews of the Written Record, Chapter 2.1601.4a (October 2011).
9

S.A., Docket No. 19-0613 (issued August 22, 2019).

10

See J.N., Docket No. 18-0646 (issued January 28, 2019).

11

A.N., Docket No. 18-0843 (issued December 11, 2018).

3

ORDER
IT IS HEREBY ORDERED THAT the April 4, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 17, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

